Citation Nr: 1207191	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for spondylolisthesis and spondylolysis of the lumbar spine with limited motion. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney At Law


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from November 1963 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2011 a Travel Board hearing was held before the undersigned Acting Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2011).  However, as the case must be remanded, the RO will have an opportunity to review this evidence.

At the November 2011 Travel Board hearing, the Veteran, through his accredited representative, raised the issue of entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability.  Because this issue has not yet been adjudicated, it is referred back to the RO for the appropriate consideration.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain additional medical records and VA examinations.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  In November 2011, the Veteran, through his representative, submitted private medical records in support of his claim for an increased evaluation for a lumbar spine disability, to include an October 2011 operative/procedure note showing that the Veteran underwent spine surgery.  During the July 2011 Board hearing, the Veteran and his spouse testified that the Veteran used a cane and a walker intermittently.  As the newly submitted evidence and the Veteran's testimony indicates there may have been a material change in the condition since the last VA examination, and as the Veteran's last VA examination was in December 2005, another VA examination is warranted at this time.  While on remand, the Veteran should also be asked to identify any other outstanding records pertaining to his low back disability.  

Additionally, in adjudicating a claim for TDIU, VA may not reject a claim without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297; Beaty, 6 Vet. App. at 538.  There is no such medical opinion of record and the Veteran claims that he cannot work due to his service-connected lumbar spine disability.  Hence, the RO must obtain a medical opinion as to whether the Veteran's service-connected lumbar spine disability, alone and not in concert with any nonservice-connected disabilities, renders him unable to obtain or retain substantially gainful employment. 

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his low back disability that are not already associated with the claims folder.  If the Veteran indicates there are VA records, contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence. 

If the Veteran indicates there are private records, after securing the proper authorizations where necessary, the AOJ must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and his representative and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After any additional records are associated with the claims file, the Veteran should be accorded a VA spine examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

Any indicated studies, such as neurological studies and/or x-rays, should be performed and the results noted in the examination report.  

The examiner should report the range of motion measurements for the lumbar spine in degrees.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The report of examination should include a detailed account of all manifestations of low back pain found to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in.  To the extent possible, the additional range of motion lost due to any of the above, to include on use and flare-ups, should be set forth in the report.  

The examiner should identify any neurological abnormalities associated with the service-connected back disorder, such as with respect to the extremities, the bowel and the bladder.  The examiner should discuss the severity of any neurological abnormalities found.  If the Veteran has a neurological abnormality that is not associated with the service-connected back disorder, the examiner should so state and provide a complete rationale for the opinion.   

The VA examiner is requested to determine the impact of his service-connected lumbar spine disability on his employability.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected lumbar spine disability, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. M. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



